Citation Nr: 1538806	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  06-25 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran had active service from February 1959 to January 1960.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

These matters were previously before the Board in January 2010, July 2011, September 2012 and September 2013 and were remanded for additional development.

In June 2009, the Veteran testified at a RO hearing before a Decision Review Officer (DRO).  The Veteran requested that a Board hearing be scheduled before a Veterans Law Judge.  However, the record reflects that the Veteran did not appear for a Board video-conference hearing that was scheduled in September 2009.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request for a hearing to be withdrawn.  See 38 C.F.R. § 20.702(d), (e); 20.704(d), (e) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required with regard to the claims on appeal.

The Board last remanded the case in September 2013 and requested that the RO obtain another VA examination in this case, finding that a prior March 2013 VA examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate).  Specifically, the March 2013 VA examiner offered a negative opinion with regard to a connection to service, in part due to the Veteran's hearing being within normal limits during military service with no significant shift upward of puretone thresholds from 1959 to 1963.  However, the Board noted that the Veteran's hearing met the criteria for a hearing disability during service, particularly in the right ear per Hensley v. Brown, 5 Vet. App. 157 (1993) (Normal hearing is from 0 to 20 decibels, and higher levels indicate some degree of hearing loss).

In particular, the Board found that the Veteran had clinically significant change in hearing ability during service (even showing right ear hearing loss "disability" for VA purposes).  In this respect, the Board determined that the opinion of the March 2013 VA examiner as to the etiology of the Veteran's hearing loss is inadequate and requested another VA medical opinion wherein the examiner should reconcile his/her opinion with the September 1959 and January1960 in-service audiometric findings which demonstrated hearing loss, as converted to ISO units from ASA units.  The Board specifically instructed that the examiner should consider and discuss the facts that the January 1960 audiological evaluation at service separation demonstrated right ear hearing loss disability for VA purposes and that there was a shift in pure tone thresholds in service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Pursuant to the Board's September 2013 remand, the Veteran was provided a VA audiological examination in December 2013; however, the Board again finds it inadequate.  The examiner opined that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of an event in military service.  In support of this opinion, the examiner provided the following rationale:

There is no evidence in the record that the [V]eteran sustained noise injuries based on audiograms.  No significant thresholds shifts in either ear between entrance in 1959 and exit in 1963.  If there is a current hearing loss, there is no basis to conclude that this hearing loss was causally related to military service.

The Institute of Medicine (2006) reported that, based on current understanding of auditory physiology, hearing loss from noise injuries occurs immediately following exposure.  The Institute of Medicine stated there was no scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after such noise exposure.  Therefore, there is no scientific basis on which to conclude that the current hearing loss was caused by or the result of military service, to include military noise exposure.  It is less likely than not that the Veteran's hearing loss incurred in or was caused by military noise exposure, and more likely due to the natural progression of aging.

The December 2013 VA examiner simply did not address the Veteran's January 1960 audiological evaluation at service separation, which demonstrated right ear hearing loss disability for VA purposes, or that there was a shift in puretone thresholds in service.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

As the medical evidence is inadequate, the Board cannot proceed with the merits of claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  Thus, the case must be remanded again for the RO to obtain another VA medical opinion.

As an appealed claim for service connection has not yet been adjudicated, the Board cannot adjudicate the claim for a TDIU and it must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records from the VA Medical Center (VAMC) in Muskogee, Oklahoma and any associated outpatient clinics dated from August 2014 to the present.

2.  Forward the claims file to the December 2013 VA examiner (or if unavailable, other appropriate medical practitioner) for a supplemental opinion.  A copy of this Remand and the entire claims file must be made available to and reviewed by the VA examiner.  Pertinent documents should be reviewed, including service treatment records and the Veteran's statements.  

The examiner should then offer an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability), that the Veteran's current bilateral hearing loss disability is causally or etiologically a result of military service, to include in-service noise exposure.

A complete rationale must be provided for any opinions expressed.

The clinician must reconcile his/her opinion with the September 1959 and January 1960 audiometric findings which demonstrate hearing loss, as converted to ISO units from ASA units.  The examiner is advised that the January 1960 audiological evaluation in service also demonstrated right ear hearing loss disability for VA purposes.  Further, there was a shift in puretone thresholds in service.  In this regard, with respect to the September 1959 and January. 1960 audiometric findings, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  These facts should be considered and discussed in forming the opinion.

3.  After completing the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

